Citation Nr: 0109254	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-18 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for lung disorder claimed 
as due to exposure to the asbestos.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran and his representative




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1952 to August 
1956 and from August 1957 to January 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by the RO.  

The veteran testified at a hearing before the undersigned 
Member of the Board at the RO in February 2001.  



REMAND

In this case, the veteran contends that he has lung disease 
as the result of his exposure to asbestos in the Navy.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran was afforded a VA examination in February 1999.  
The examiner indicated that none of the veteran's records 
were provided at that time.  X-ray examination of the chest 
did not show evidence of asbestos-related disease.  The 
veteran had mild-to-moderate dyspnea on moderate exertion.

X-ray studies and pulmonary functions tests from 1998 show 
that the veteran had a mild restrictive ventilatory defect.  
Lung volumes were consistent with a restrictive ventilatory 
defect.  Chest computerized tomography (CT) x-ray studies in 
November 1998 showed multiple focal pleural plaques and areas 
of diffuse pleural thickening bilaterally.  Diaphragmatic 
plaques were also seen.  There was a diffuse ground-glass 
appearance to the lung parenchyma consistent with a fibrotic 
process.  Curvilinear subpleural lines were noted in both 
bases.  Impression was that of changes entirely consistent 
with asbestosis.

During his hearing before the undersigned Member of the Board 
in February 2001, the veteran testified that he had served on 
a Naval ship for 15 years and was exposed to asbestos during 
that time.  

As noted hereinabove, the February 1999 VA examiner was not 
provided with the veteran's claims file prior to the 
examination.  Moreover, the findings in the February 1999 
examination appear inconsistent with those from the 1998 VA 
x-ray studies.  

In light of the evidence of record, specifically the 
inadequacy of the February 1999 VA examination, the Board 
finds that the case should be remanded to afford the veteran 
a VA examination the purpose of determining the nature and 
likely etiology of the claimed conditions.  In this regard 
the examiner must review the veteran's claims file prior to 
the examination, including the evidence submitted directly to 
the Board in February 2001.  

In addition, all treatment records from the VA Medical Center 
not already of record should be acquired and added to the 
claims file.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for lung 
disease to include asbestosis, not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  All VA records pertaining 
to the veteran, to include VA records 
from the VA Medical Center in Salisbury, 
North Carolina, that have not been 
previously secured should be obtained and 
associated with the claims file.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed lung disorder to 
include asbestosis.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed lung disability.  Based on 
his/her review of the case, the examiner 
should provide an opinion, with adequate 
rationale, that the veteran has current 
lung disability due to asbestos exposure 
or other disease or injury which was 
incurred in or aggravated by service.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



